Citation Nr: 1439991	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-03 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUES

1.  Service connection for the claimed residuals of a right fourth finger laceration.

2.  Service connection for a claimed right fifth finger disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Turner, Counsel




INTRODUCTION

The Veteran served on active duty from September 1982 to February 1985.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a May 2010 rating decision issued by the RO.  

The Board remanded the case for additional development of the record in November 2013.


FINDINGS OF FACT

1.  The currently demonstrated right fourth finger scar is shown as likely as not to be the residual of an injury sustained during service.

2.  The Veteran is not shown to have a right fifth finger disability that is due a laceration or other event or incident of his period of active service.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by a residual right fourth finger laceration scar is due to an injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5013, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The Veteran does have a right fifth finger disability to include a residual scar due to disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5013, 5103A,  5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a January 2010 letter that explained how VA could assist the Veteran in developing his claim, the criteria to establish service connection for a disability, and the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

All required evidentiary development has been completed.  The evidence of record includes the Veteran's service treatment records, his VA treatment records, the Social Security Administration (SSA) disability records, and the written statements of the Veteran.  The SSA and VA medical records were obtained in accordance with the Board's November 2013 remand.  There is no indication that there is any outstanding relevant evidence in this case.


Service connection

The Veteran contends that he has injured both his right fourth and fifth finger in service when he put his right hand through a glass window.  

The service treatment records show that the Veteran sustained injuries to the right wrist, right fourth finger, and right middle finger as a result of this incident.  The fourth finger injury involved the volar side of the proximal interphalangeal joint. 

The Veteran underwent occupational therapy for a couple of months for his fingers. The treatment mainly involved the right middle finger that healed with a flexion contracture.  There is no mention of similar residuals of the right fourth finger in the service treatment records or any residuals involving a fifth finger injury.  

The Veteran currently is service connected for the injury to his right middle finger as well as the resulting scar.  

The post-service treatment records show some pain in the fingers generally, but no specific references to either the right fourth or fifth finger.  The Veteran also has rheumatoid arthritis affecting his joints including his hands.  The SSA disability records pertain to the rheumatoid arthritis that is not related to the claimed right fourth and fifth finger injuries.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some chronic diseases may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

When he filed his claim, the Veteran asserted that he had nerve damage and locking of his fourth and fifth fingers as a result of the in-service injury to his right hand.  

The Veteran's right hand and fingers were examined by VA in November 2009 in connection with an earlier claim of service connection for residuals of the right hand injury.  There was noted to be 45 degrees of flexion of the second, fourth and fifth fingers with full extension and a flexion contracture of the middle finger noted.  

The Veteran could touch the proximal crease of his hand with all of his fingers.  There was no loss of sensation in the fingers.  Scars had healed and faded, but were still present.  The only residual of the right hand injury in service identified by the examiner at that time was a fixed flexion contracture of the distal phalanx of the right middle finger.

The Veteran was next examined by VA in May 2010 when the examiner noted the history of the right hand injury as reported by the Veteran and his complaints of locking of the fourth and fifth fingers.  No actual locking or triggering was demonstrated at the time of the examination.  

The Veteran complained of increasing problems with his grip, but no loss of dexterity.  He reported having reduced sensation in a stocking glove pattern to the fourth and fifth fingers.  

Significantly, inspection of the fingers showed no scar on the little finger, but did noted the presence of a 3mm by 1cm scar at the ulnar aspect of the proximal interphalangeal joint across into the flexor surface of the fourth finger. The scar was highly mobile and did not adhere to underlying tissue.  Other than the middle finger that was affected by the flexion contracture, the motion of all the other fingers was noted to be normal without pain.  

The Veteran could oppose all fingers to his thumb without difficulty  and could touch the tips of all of his fingers to the proximal crease of his hand.  There was good capillary refill in all digits.  The examiner diagnosed healed right hand finger lacerations with a flexion contracture of the right middle finger distal interphalangeal joint.  

The examiner opined that the reduced sensation and locking reported by the Veteran  pertaining to his right fourth and fifth fingers was unrelated to the in-service injury.  

At the time of the injury, the examiner noted, there was no indication in the records that there was any numbness or nerve or tendon damage involving the fourth or fifth fingers.  Most treatment was noted to have been focused on the middle finger.  Pertinently, the examiner noted that the ring and little finger lacerations were documented and appeared to have healed without complications.  There was no evidence of triggering or locking of the fourth or fifth finger documented in the service treatment records.  

The VA examiner added that the reported numbness and locking seemed to be recent findings as prior examinations showed normal sensation in all fingers.  

In connection with another claim, the Veteran's right hand and fingers were again examined by VA in May 2011.  The examiner reported having a normal range of motion of all of the fingers without pain except that involving the Veteran's middle finger distal interphalangeal joint.  

The Veteran was again noted to be able to oppose all of his fingers to his thumb without difficulty and to pinch, and his hand grip was noted to be full.  He could touch all of his fingers to the palmar crease.  There was good capillary refill in all digits and good distal pulses. The examiner noted two scars on the Veteran's ring finger.  The examiner did not indicate any diagnosis related to the fourth or fifth fingers.

In viewing the evidence in the light most favorable to the Veteran, the Board finds that the Veteran has a scarring as the residual of the laceration to the right fourth finger.  The scar was documented on two VA examinations.  

However, no other residuals were identified on those examinations, and there was no suggestion of residuals affecting the right fifth finger.  The only abnormalities reportedly affecting the right fifth finger are the reduced sensation noted at the May 2010 examination and the Veteran's reports of locking that could not be reproduced in connection with examination.  

Significantly, the VA examiner opined that these reported manifestation were not related to the in-service injury since there was no indication of nerve or tendon damage at the time of the injury or any complaints of locking or triggering noted during service.  It also was noted that, to the extent that the Veteran's complaints were relatively recent in origin, his sensation was noted to have been normal at the earlier examinations.  

Hence, on this record, the Veteran reports numbness and locking of the right fourth and fifth fingers are not found to be due to any injury or other event of his service.  

In that respect, the Board finds the VA examiner's opinion more probative than that of the Veteran.  The examiner's opinion was based on a review of the claims file including the service treatment records and prior VA examination, an in person examination of the Veteran's right hand and fingers, and application of medical expertise to the facts to include the lay assertions as presented to him.  

The Board considered the benefit of the doubt doctrine with respect to the residual scar of the right fourth finger laceration.  With respect to the right fifth finger, the weight of the evidence is against the Veteran's claim.  



ORDER

Service connection for residual scarring due to the right fourth finger laceration is granted.  

Service connection for the claimed residuals of a right fifth finger injury is denied.



____________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


